Exhibit 10.1

 

Execution Version

 

TRADEMARK LICENSE AGREEMENT

 

This TRADEMARK LICENSE AGREEMENT (“Agreement”) is effective as of the 4th day of
May, 2017 (“Effective Date”) between Kohlberg Kravis Roberts & Co. L.P. (the
“Licensor”) and KKR Real Estate Finance Trust Inc., a corporation organized
under the laws of the State of Maryland (“Licensee”).

 

WHEREAS, Licensor is the owner of the service mark, corporate name and trade
name “KKR”, including U.S. Registration No. 4,229,107 and all common-law rights
therein (the “Mark”);

 

WHEREAS, Licensee is a real estate finance company that conducts its operations
as a real estate investment trust (the “Licensee Business”); and

 

WHEREAS, Licensee desires to brand the Licensee Business using the Company Name
(as defined below), and Licensor is willing to permit Licensee to use the
Company Name, subject to the terms and conditions herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

 

1.                                      Grant of Rights; Sublicensing.

 

Section 1.1.                                 License Grant.

 

(a)                                 Subject to the terms and conditions herein,
Licensor hereby grants to Licensee a fully paid-up, royalty-free, non-exclusive,
non-assignable (subject to Section 9), worldwide license to use the Mark, during
the term of this Agreement, solely (a) in connection with the Licensee Business
and (b) as part of the trademark, corporate name or trade name “KKR Real Estate
Finance Trust” or “KKR Real Estate Finance Trust Inc.” (collectively, the
“Company Name”). For clarity, the license in this Section 1.1(a) covers only the
exact Company Name; Licensee shall have no right to use (i) the Mark standing
alone, (ii) any new trademark, corporate name or trademark containing the Mark
or (iii) any modification, stylization or derivative of the Company Name, in
each case, without the prior written consent of Licensor in its sole discretion.

 

(b)                                 Subject to the terms and conditions herein,
Licensor hereby grants to Licensee a fully paid-up, royalty-free, non-exclusive,
non-assignable (subject to Section 9), worldwide license to use the ticker
symbol “KREF” (the “Ticker Symbol”) to identify itself on the New York Stock
Exchange or any other stock exchange approved in advance in writing by Licensor
in its sole discretion. For clarity, the license in this Section 1.1(b) covers
only the exact Ticker Symbol; Licensee shall have no right to use (i) the Mark
standing alone or (ii) any new ticker symbol that references or suggests an
affiliation with or abbreviation of Licensor, in each case, without the prior
written consent of Licensor in its sole discretion.

 

(c)                                  Subject to the terms and conditions herein,
Licensor hereby grants to Licensee a fully paid-up, royalty-free, non-exclusive,
non-assignable (subject to Section 9), worldwide license to use the Mark, during
the term of this Agreement, as part of the domain name KKRreit.com (the “Domain
Name”). For clarity, the license in this Section 1.1(c) covers only the exact
Domain Name; Licensee shall have no right to use (i) the Mark standing alone or
(ii) any domain name containing the Mark other than the Domain Name, in each
case, without the prior written consent of Licensor in its sole discretion.

 

Section 1.2.                                 Sublicensing. Licensee shall not
sublicense its rights under Section 1.1(b) or 1.1(c) and may sublicense its
rights under Section 1.1(a) solely to a current or future wholly owned
subsidiary of Licensee, and then only with the prior written consent of Licensor
(which shall not be unreasonably withheld), provided that any such sublicense
shall terminate automatically, with no need for written notice to the
sublicensee, if (a) such entity ceases to be a wholly owned subsidiary of
Licensee, (b) this Agreement terminates for any reason or (c) such sublicensee
materially breaches its sublicense in a manner that harms the Mark or Company
Name and does not cure same within 15 days after notice from Licensor or
Licensee. Licensee shall notify Licensor promptly after becoming aware that any
sublicensee has breached its sublicense and shall ensure that all sublicenses
provide (i) for the

 

--------------------------------------------------------------------------------


 

foregoing termination rights of Licensor and (ii) obligations for Licensee with
respect to the Mark and the Company Name that are consistent with those of
Licensee herein. Any act or omission by a sublicensee that would breach this
Agreement if committed by Licensee shall constitute a breach of this Agreement
by Licensee.

 

Section 1.3.                                 Reservation of Rights. All rights
not expressly granted to Licensee in this Agreement to use or register the
Company Name, Domain Name or Ticker Symbol are reserved to Licensor.

 

2.                                      Ownership. Licensee acknowledges and
agrees that, as between the parties, Licensor is the sole owner of all right,
title and interest in and to the Mark. Licensee agrees not to do anything
inconsistent with such ownership, including (i) filing to register any trademark
or service mark containing the Mark or (ii) directly or indirectly challenging,
contesting or otherwise disputing the validity, enforceability or Licensor’s
ownership of the Mark (and the associated goodwill), including without
limitation, in any claim, allegation, action, demand, proceeding or suit
(“Action”) regarding enforcement of this Agreement or involving any third party.
The parties intend that any and all goodwill in the Mark arising from Licensee’s
or any applicable sublicensees’ use of the Company Name, Domain Name or Ticker
Symbol shall inure solely to the benefit of Licensor. Notwithstanding the
foregoing, in the event that Licensee or any sublicensee is deemed to own any
rights in the Mark, Licensee hereby irrevocably assigns (or shall cause such
sublicensees to assign), without further consideration, such rights to Licensor
together with all goodwill associated therewith.

 

3.                                      Registration. Licensor agrees that
Licensee may register (i) the Company Name as a corporate name and (ii) the
Domain Name. Except as permitted in the prior sentence, Licensee shall not
register the Company Name, Ticker Symbol or Domain Name as a domain name (in the
case of the Domain Name, any domain name with the Mark other than the Domain
Name) or a social or mobile media identifier without Licensor’s prior written
consent, which shall not be unreasonably withheld.  At Licensor’s option,
Licensor may serve as the registrant and/or owner of record for any authorized
registrations of Licensee. No registration by Licensee herein shall grant
Licensee any interest in the Mark.

 

4.                                      Use of the Company Name.

 

Section 4.1.                                 Quality Control. Licensee shall use
the Company Name, Ticker Symbol and Domain Name in a manner consistent with
Licensor’s high standards of and reputation for quality, and in accordance with
good trademark practice wherever any of the same are used. Licensee shall not
take any action that could reasonably be expected to harm the Mark or the
goodwill associated therewith. Licensee shall use with the Company Name, Ticker
Symbol and Domain Name any applicable trademark notices as may be requested by
Licensor or required under applicable laws, regulations, stock exchange and
other rules (“Laws”) and reputable industry practice.

 

Section 4.2.                                 Samples. Upon request by Licensor,
Licensee shall furnish to Licensor representative samples of all advertising and
promotional materials in any media that use the Company Name, Domain Name or
Ticker Symbol. Licensee shall make any changes to such materials that Licensor
requests to comply with Section 4.1, or to preserve the validity of Licensor’s
rights in the Mark.

 

Section 4.3.                                 Compliance with Laws. Licensee
shall, at its sole expense, comply at all times with all applicable Laws and
reputable industry practice pertaining to the Licensee Business and the use of
the Company Name, Domain Name and Ticker Symbol.

 

5.                                      Termination.

 

Section 5.1.                                 Term. The term of this Agreement
commences on the Effective Date and continues in perpetuity, unless termination
occurs pursuant to Sections 5.2 through 5.5.

 

Section 5.2.                                 Termination for Convenience. Either
party may terminate this Agreement for any reason upon 90 days’ prior written
notice to the other party.

 

Section 5.3.                                 Termination for Breach. If either
party materially breaches one or more of its obligations hereunder, the other
party may terminate this Agreement, effective upon written notice, if the
breaching party does

 

2

--------------------------------------------------------------------------------


 

not cure such breach within 15 days after written notice thereof (or any
mutually agreed extension). Licensor may terminate this Agreement immediately,
effective upon written notice, if (i) Licensee attempts to violate Section 9 or
(ii) a sublicensee materially breaches its sublicense in a manner that harms the
Mark or Company Name, and (a) such sublicensee does not cure same within 15 days
after notice from Licensor or Licensee or (b) Licensee does not terminate such
sublicense within 15 days after notice from Licensor.

 

Section 5.4.                                 Termination of Management
Agreement. This Agreement shall terminate automatically without notice and
immediately if (a) KKR Real Estate Finance Manager LLC or another affiliate of
Licensor is no longer acting as manager (any such entity, the “Manager”) to
Licensee under the Second Amended and Restated Management Agreement, dated as of
March 29, 2016 (as the same may be amended, modified or otherwise restated, the
“Management Agreement”), or a similar agreement, or (b) the Manager is no longer
an affiliate of Licensor. Further, Licensor may terminate this Agreement,
effective upon written notice, at any time after 30 days from the date that
Licensee notifies Licensor that the Management Agreement has terminated or is
not being renewed. The term “affiliate” as used herein shall have the meaning
given to such term in the Management Agreement.

 

Section 5.5.                                 Termination for Bankruptcy.
Licensor has the right to terminate this Agreement immediately upon written
notice to Licensee if (a) Licensee makes an assignment for the benefit of
creditors, (b) Licensee admits in writing its inability to pay debts as they
mature, (c) a trustee or receiver is appointed for a substantial part of
Licensee’s assets or (d) to the extent termination is enforceable under local
law, a proceeding in bankruptcy is instituted against Licensee that is
acquiesced in, is not dismissed within 120 days, or results in an adjudication
of bankruptcy. In the event of any of the foregoing, Licensor shall have the
right, in addition to its other rights and remedies, to suspend Licensee’s
rights regarding the Company Name and Domain Name (and Ticker Symbol, to the
extent permitted by applicable Law) while Licensee attempts to remedy the
situation.

 

Section 5.6.                                 Effect of Termination; Survival.
Upon termination of this Agreement for any reason, (a) Licensee shall
immediately, except as required by applicable Law, (i) cease all use of the
Company Name and Domain Name, (ii) at Licensor’s option, cancel or transfer to
Licensor any corporate names, domain names or social or mobile media identifiers
licensed hereunder (and all registrations therefor), (iii) cease all use of the
Ticker Symbol and (iv) destroy (or delete the Company Name, Domain Name and
Ticker Symbol from) all existing materials in any media in its possession or
control bearing the Company Name, Domain Name or Ticker Symbol, in each case, at
Licensee’s expense; and (b) the parties shall cooperate so as to best preserve
the value of the Mark and the Company Name. Section 2, this Section 5.6, and
Sections 7.2, 7.3, 8 and 10 shall survive termination of this Agreement.

 

6.                                      Infringement. Licensee shall notify
Licensor promptly after it becomes aware of any actual or threatened
infringement, imitation, dilution, misappropriation or other unauthorized use or
conduct in derogation (“Infringement”) of the Mark, Company Name, Domain Name or
Ticker Symbol. Licensor shall have the sole right to bring any Action to remedy
the foregoing, and Licensee shall cooperate with Licensor in same, at Licensor’s
expense.

 

7.                                      Representations and Warranties;
Limitations.

 

Section 7.1.                                 Each party represents and warrants
to the other party that:

 

(a)                                 This Agreement is a legal, valid and binding
obligation of the warranting party, enforceable against such party in accordance
with its terms, subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to the effect of general
principles of equity (regardless of whether enforcement is considered in a
proceeding at law or in equity);

 

(b)                                 The warranting party is not subject to any
judgment, order, injunction, decree or award that would interfere with its
performance of any of its obligations hereunder; and

 

(c)                                  The warranting party has full power and
authority to enter into and perform its obligations under this Agreement in
accordance with its terms.

 

3

--------------------------------------------------------------------------------


 

Section 7.2.                                 EXCEPT AS EXPRESSLY SET FORTH IN
SECTION 7.1, LICENSOR MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR
IMPLIED, WITH RESPECT TO THIS AGREEMENT, THE MARK, THE COMPANY NAME AND THE
TICKER SYMBOL, AND EXPRESSLY DISCLAIMS ALL SUCH REPRESENTATIONS AND
WARRANTIES, INCLUDING ANY WITH RESPECT TO TITLE, NON-INFRINGEMENT,
MERCHANTABILITY, VALUE, RELIABILITY OR FITNESS FOR USE. LICENSEE’S USE OF THE
COMPANY NAME AND TICKER SYMBOL IS SOLELY ON AN “AS-IS” BASIS.

 

Section 7.3.                                 EXCEPT WITH RESPECT TO LICENSEE’S
INDEMNIFICATION OBLIGATIONS UNDER SECTION 8, NEITHER PARTY WILL BE LIABLE TO THE
OTHER PARTY FOR SPECIAL, INDIRECT, CONSEQUENTIAL, EXEMPLARY, PUNITIVE OR
INCIDENTAL DAMAGES (INCLUDING LOST PROFITS OR GOODWILL, BUSINESS INTERRUPTION
AND THE LIKE) RELATING TO THIS AGREEMENT, EVEN IF IT HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

 

8.                                      Indemnification.

 

Section 8.1.                                 Indemnity by Licensee. Licensee
will defend at its expense, indemnify and hold harmless Licensor and its
affiliates and its and their respective directors, officers, employees,
shareholders, investors, agents and representatives from any losses,
liabilities, obligations, damages, awards, settlements, judgments, fees, costs
or expenses (including reasonable attorneys’ fees and costs of suit) arising out
of or relating to any third-party Action against any of them that arises out of
or relates to (i) any breach by Licensee of this Agreement or its warranties,
representations, covenants and undertakings hereunder, (ii) Licensee’s operation
of the Licensee Business or (iii) any claim that Licensee’s use of the Company
Name, Domain Name or Ticker Symbol, other than as explicitly authorized by this
Agreement, Infringes the rights of a third party.

 

Section 8.2.                                 Indemnification Procedure. Licensor
will promptly notify Licensee in writing of any indemnified claim and promptly
as practicable tender its defense to Licensee. Any delay in such notice or
tender will not relieve Licensee from its obligations to the extent it is not
prejudiced thereby. Licensor will cooperate with Licensee at Licensee’s expense
in the defense of any indemnified claim. Licensee may not settle any indemnified
claim without Licensor’s prior written consent in Licensor’s sole discretion.
Licensor may participate in its defense of an indemnified claim with counsel of
its own choice at its own expense.

 

9.                                      Assignments. Licensee may not assign,
transfer, pledge, mortgage or otherwise encumber this Agreement or its right to
use the Company Name (or assume this Agreement in bankruptcy), in whole or in
part, without the prior written consent of Licensor in its sole discretion,
except for an assignment outside of bankruptcy to a successor organization that
is solely the result of a name change by Licensee. For the avoidance of doubt, a
merger, change of control, reorganization or sale of all or substantially all of
the stock of Licensee shall be deemed an “assignment” requiring the above
consent, regardless of whether Licensee is the surviving entity or whether such
transaction constitutes an assignment under applicable law. Licensee
acknowledges that its identity is a material condition that induced Licensor to
enter into this Agreement. Any attempted action in violation of the foregoing
shall be null and void ab initio and of no force or effect, and shall result in
immediate termination of this Agreement. In the event of a permitted assignment
hereunder, this Agreement shall be binding upon and inure to the benefit of the
parties and their respective permitted assigns.

 

10.                               Miscellaneous.

 

Section 10.1.                          Notice. Any notices herein shall be
deemed to have been duly given if (i) personally delivered or delivered by
facsimile, when received, (ii) sent by U.S. Express Mail or recognized overnight
courier, on the following business day or (iii) delivered by electronic mail,
when received:

 

LICENSOR:

Kohlberg Kravis Roberts & Co. L.P.
9 West 57th Street
New York, NY 10019
Attention: General Counsel
Email: ##############@kkr.com

 

LICENSEE:

KKR Real Estate Finance Trust Inc.
9 West 57th Street, Suite 4200
New York, NY 10019
Attention: General Counsel
Email: #########@kkr.com

 

4

--------------------------------------------------------------------------------


 

Section 10.2.                          Integration. This Agreement contains the
entire agreement among the parties with respect to the subject matter hereof,
and supersedes all prior and contemporaneous agreements and understandings
(including, without limitation, any prior agreements between the Licensee and
Manager), with respect thereto.

 

Section 10.3.                          Amendments. Neither this Agreement, nor
any terms hereof, may be amended except in an instrument in writing executed by
the parties.

 

Section 10.4.                          Governing Law. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK. EACH OF THE PARTIES IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN NEW
YORK CITY FOR THE PURPOSE OF ANY ACTION RELATING TO OR ARISING OUT OF THIS
AGREEMENT.

 

Section 10.5.                          Waiver of Jury Trial. EACH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION RELATING TO OR ARISING OUT OF THIS AGREEMENT. LICENSEE AGREES THAT
LICENSOR WOULD BE IRREPARABLY HARMED BY ANY BREACH OF THIS AGREEMENT BY LICENSEE
THAT HARMS THE MARK OR THE COMPANY NAME, AND THAT LICENSOR MAY (IN ADDITION TO
ITS OTHER RIGHTS AND REMEDIES HEREIN) SEEK TEMPORARY, PRELIMINARY OR PERMANENT
INJUNCTIVE RELIEF (INCLUDING SPECIFIC PERFORMANCE) TO ENJOIN OR PREVENT ANY SUCH
BREACH, WITHOUT POSTING BOND OR OTHER SECURITY.

 

Section 10.6.                          No Waiver; Cumulative Remedies. No
failure or delay by a party to exercise any right hereunder, in whole or in
part, shall operate as a waiver thereof. The parties’ rights and remedies herein
are cumulative and not exclusive of any other rights and remedies provided by
applicable Law.

 

Section 10.7.                          Costs and Expenses. Each party shall bear
its own costs and expenses (including the fees and disbursements of counsel)
incurred in connection with the negotiations and preparation of this Agreement.

 

Section 10.8.                          Section Headings. The section headings in
this Agreement are for convenience only and shall not affect its interpretation.
This Agreement shall be construed as if it were drafted jointly by the parties.

 

Section 10.9.                          Counterparts. This Agreement may be
executed in counterparts. PDF or facsimile signatures shall serve as originals
to bind the parties to the Agreement.

 

Section 10.10.                   Severability. Any provision of this Agreement
that is held to be invalid or unenforceable shall not invalidate or render
unenforceable any other provision hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement as of the
date first written above.

 

KOHLBERG KRAVIS ROBERTS & CO. L.P.

 

 

 

 

By:

/s/ William J. Janetschek

 

 

Name: William J. Janetschek

 

 

Title: Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

 

KKR REAL ESTATE FINANCE TRUST INC.

 

 

 

 

By:

/s/ Christen E.J. Lee

 

 

Name:

Christen E.J. Lee

 

 

Title:

Co-Chief Executive Officer and Co-President

 

--------------------------------------------------------------------------------